Citation Nr: 1203314	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE


Entitlement to service connection for a nerve disability, to include as secondary to mustard gas exposure or back, neck and leg trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his daughter and son


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from July 1951 to December 1953. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the record. 

In a December 2010 decision, the Board denied the claims of service connection for back, lung, bilateral varicose vein, intestinal, and neck disorders.  The Board remanded the claim of service connection for a nerve disability, to include as secondary to mustard gas exposure or back, neck and leg trauma to the RO for additional development.  That is the sole remaining issue before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issue of entitlement to service connection for a nerve disability, to include as secondary to mustard gas exposure or back, neck and leg trauma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC. 


REMAND

The Veteran claims exposure to mustard gas during service in 1952, and has provided credible written and oral testimony that he was exposed to mustard gas while at Lackland AFB in 1952.  He contends that as a result he incurred nerve damage. 

A VA medical examination for neurological disorders was performed in December 2010, pursuant to direction of Board in the December 2010 Board remand.  The examiner reported that the Veteran had numerous neurological problems, including moderate to severe axonal polyneuropathy of unknown etiology, and cervical and lumbar radiculopathies due to degenerative changes in the spine.  The examiner went on to state that it was hard to relate any of the Veteran's problems to service, and he did not know of any effects of mustard gas causing these kinds of symptoms.  

Subsequent to the December 2010 neurological examination, in March and April 2011, additional evidence was received at the Board in support of the Veteran's claim.  That evidence was considered by the AMC in a May 2011 supplemental statement of the case (SSOC).  Among that evidence is an excerpt from an undated publication titled: Medical Aspects of Chemical Warfare, Chapter 9, Long-Term Health Effects of Chemical Threat Agents.  Excerpts from that chapter reference mustard as a chemical agent and later mentions that studies had shown that manifestations of mustard poisoning included disturbances in the peripheral nervous system.  It was stated that nerve conduction abnormalities were more common in sensory nerves and more prevalent in lower extremities than upper extremities.  

At this point it imperative to mention that, according to VA Manual, M21-1MR, IV.ii.1.F.21.a. (2012), "All claims and appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, are centrally processed at the Muskogee Regional Office (RO)."  The Veteran's qualifying claim was received by VA in March 2008.  Also, under M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  

Pursuant to 38 C.F.R. § 3.316 (2011), exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or COPD; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

The Veteran's claimed nerve disability is not one of the diseases listed in 38 C.F.R. § 3.316.  However, he has submitted an excerpt from a publication on the subject that must be considered medical or scientific evidence showing a causal relationship between a peripheral nervous system similar to his own and mustard gas exposure.  There is no indication that this development that has been triggered has occurred by the RO/AMC.  Therefore proper development of the claim is required under VA Manual M21-1MR, IV F., Claims for Service Connection for Disabilities Resulting From Exposure to Mustard Gas or Lewisite.  

As mentioned before, in the December 2010 VA neurological examination, the examiner stated that he was unaware of any effects of mustard gas causing the Veteran's neurological symptoms.  That VA physician should be accorded the opportunity to comment on the scientific material the Veteran has submitted to support his claim inarch 2011, namely the article or publication, Medical Aspects of Chemical Warfare, Chapter 9, Long-Term Health Effects of Chemical Threat Agents.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Verify the Veteran's reported mustard gas exposure pursuant to VA Manual M21-1MR, IV.ii.1.F.22.b.

2.  After the above development, if possible, have the VA neurologist that examined the Veteran in December 2010 provide an addendum.  Specifically, this examiner is requested to again review the relevant evidence in this case, and provide a supplemental opinion with regard to whether the Veteran has any current neurological disability that is at least as likely as not (i.e., 50 percent or greater probability) etiologically related to his military service, to include claimed exposure to mustard gas in 1952. 

In rendering this determination please take into account, in particular, and comment on the article submitted by the Veteran, Medical Aspects of Chemical Warfare, Chapter 9, Long-Term Health Effects of Chemical Threat Agents. 

In requesting this additional supplemental comment, this VA examiner should note that, in order to rely upon a statement that an opinion cannot be provided concerning this without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. So this examiner should make every effort to provide this needed opinion, including all supporting rationale. 

If, after consideration of all pertinent facts, additional studies, or procurable data, this requested opinion still cannot be provided without resort to mere speculation, then this must be expressly indicated and, more importantly, the examiner must explain why this requested opinion is not possible or feasible.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.) 

If, for whatever reason, it is not possible to have this same VA examiner comment further, then obtain a medical opinion instead from a neurologist equally qualified to make this determination. (Note: if this latter situation arises, this may require again having the Veteran re-examined.) 

3.  Then readjudicate the claim in light of this and any other additional evidence, to include those records submitted in support of the claim and received at the Board in March and April 2011.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a SSOC and give them time to respond before returning the claim to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

